DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claim(s) 1-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, a primary reason why an apparatus for additive manufacturing as claimed is deemed novel and non-obvious is that while Uckelmann (US 2013/0108726 A1) in view of Zediker (US 9,027,668 B2) teaches a conveyor configured to sequentially advance each portion of a continuous part in the longitudinal direction from a first zone to a second zone; an energy patterning system configured to amalgamate, within the first zone, selected granules of a granular material with unamalgamated granules of the granular material removed within the second zone, wherein the conveyor is configured to advance a first portion of the continuous part from the second zone to a third zone while a last portion of the continuous part is formed within the first zone and the first portion is maintained in the same position in the lateral and transverse directions that the first portion occupied within the first zone and the second zone; and wherein, in amalgamating the selected granules of the granular material, the energy patterning system is configured to form a two-dimensional patterned energy beam used in the amalgamating, prior art in a further search does not teach or suggest a processor configured to determine a current position or orientation of the continuous part by locating one or more features of a feature map in an intersecting wall that intersects two neighboring portions of the continuous part.
Claim(s) 2-13 are allowed because the claims are dependent upon allowable independent claim(s) 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JaMel M Nelson whose telephone number is (571)272-8174. The examiner can normally be reached 9:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMEL M NELSON/Examiner, Art Unit 1743     

/NAHIDA SULTANA/Primary Examiner, Art Unit 1743